     Case 1:20-cv-01473-NONE-EPG Document 15 Filed 03/19/21 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11    HENDRIK BLOCK,                                  )    No. 1:20-cv-01473-NONE-EPG
                                                      )
12                   Plaintiff,                       )    STIPULATION TO AMEND
                                                      )    SCHEDULING ORDER; ORDER
13           vs.                                      )
                                                      )
      MICHAELS STORES INC, et al.,                    )    (ECF No. 14)
14
                                                      )
15                   Defendants.                      )
                                                      )
16                                                    )
                                                      )
17                                                    )
                                                      )
18                                                    )
                                                      )
19                                                    )

20
21           Plaintiff, Hendrik Block (“Plaintiff”) and Defendants Michaels Stores Inc. dba
22    Michaels #9884, and River Park Properties II, a California Limited Partnership (“Defendants,”
23    and together with Plaintiff, the “Parties”), together request that the Court amend the current
24    deadlines set by this Court’s Scheduling Conference Order, dated February 19, 2021 (Dkt. 13)
25    (“Scheduling Order”) as follows:
26           WHEREAS, Plaintiff properly noticed a site inspection that was set to take place on
27    March 3, 2021, but it was postponed on March 2, 2021 by co-counsel for Michaels Stores Inc.
28    due to an illness in the family, with the agreement to continue the site inspection to April 2021;



                                                       1
     Case 1:20-cv-01473-NONE-EPG Document 15 Filed 03/19/21 Page 2 of 4


 1           WHEREAS, the Scheduling Order sets a deadline to request leave to amend the
 2    pleadings of April 1, 2021, and prior to amending his complaint, Plaintiff needs to inspect the
 3    subject property to identify whether any additional barriers to his access exist, for Plaintiff’s
 4    consultant to prepare his findings, for Plaintiff to review those findings and prepare his
 5    amended complaint, for Plaintiff to provide the proposed amendment to Defendants so that
 6    they can consider stipulating to the amendment, and for Plaintiff to prepare a motion for leave
 7    to amend if Defendants not stipulate;
 8           WHEREAS, Plaintiff confirmed a new date with co-counsel for Michaels Stores Inc.
 9    and properly re-noticed a site inspection set to take place on April 7, 2021;
10           NOW, THEREFORE, THE PARTIES, THROUGH THEIR RESPECTIVE
11    COUNSEL, HEREBY STIPULATE AND AGREE to amend the Scheduling Order to
12    extend the deadline to request leave to amend the pleadings to May 8, 2021.
13           All other requirements set forth in the Scheduling Order relating to the above shall
14    remain unchanged, including the pre-trial and trial dates.
15
16    Dated: March 17, 2021                        MOORE LAW FIRM, P.C.
17
18                                                 /s/ Tanya E. Moore
                                                   Tanya E. Moore
19                                                 Attorney for Plaintiff,
                                                   Hendrik Block
20
21    Dated: March 18, 2021                        NYE, STIRLING, HALE & MILLER LLP

22
                                                   /s/ Jordan T. Porter
23
                                                   Jordan T. Porter
24                                                 Alison M. Bernal
                                                   Attorneys for Defendant,
25                                                 Michaels Stores Inc. dba Michaels #9884
      ///
26
      ///
27
      ///
28




                                                       2
     Case 1:20-cv-01473-NONE-EPG Document 15 Filed 03/19/21 Page 3 of 4


 1    Dated: March 17, 2021             BAILEY BRAUER
 2
 3                                      /s/ John D. Bosco
                                        John D. Bosco
 4                                      Co-Counsel for Defendant,
                                        Michaels Stores Inc. dba Michaels #9884
 5
 6    Dated: March 17, 2021             GORDON REES SCULLY
 7                                      MANSUKHANI, LLP

 8
                                        /s/ Kristin A. Blocher
 9
                                        Talia L. Delanoy
10                                      Kristin A. Blocher
                                        Attorneys for Defendant,
11                                      River Park Properties II,
                                        a California Limited Partnership
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           3
     Case 1:20-cv-01473-NONE-EPG Document 15 Filed 03/19/21 Page 4 of 4


 1                                                ORDER
 2           On March 18, 2021, the parties filed a stipulation to amend the scheduling order. (ECF
 3    No. 14). Good cause appearing, the Court grants the requested relief.
 4           Accordingly, IT IS HEREBY ORDERED that the Scheduling Order, dated February
 5    19, 2021 (ECF No. 13), is amended to extend the deadline for the Parties to seek leave to
 6    amend the pleadings to May 8, 2021.
 7
 8    IT IS SO ORDERED.
 9
10
         Dated:     March 19, 2021                             /s/
                                                          UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      4
